           Case 1:20-cr-00354-LJL Document 10 Filed 07/23/20 Page 1 of 1
                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007




                                                         July 17, 2020
BY ECF
Hon. Lewis J. Liman
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007
                     Re: United States v. Anthony Guzzone, 20 Cr. 354 (LJL)
Dear Judge Liman:
       We write to provide a status report in the above-referenced case, to seek further instruction
from the Court, and if necessary to seek the exclusion of time under the Speedy Trial Act.
       Pursuant to Your Honor’s earlier referral of proceedings, the parties this week completed a
presentment, waiver of indictment, and arraignment before Magistrate Judge Robert W. Lehrburger.
We thus now have a criminal number and a docket in ECF.
        The next step is to schedule a plea. It appears to the parties that we cannot at this time meet
the CARES Act statutory standard for conducting a plea by videoconference -- in particular because
we do now believe at the present time we can demonstrate “specific reasons that the plea , , , cannot
be further delayed without serious harm to the interests of justice.” Pub. L. 116–136, div. B, title V,
§15002, Mar. 27, 2020, 134 Stat. 527.
       Nonetheless, the parties are prepared to move forward with an in-person plea at whatever time
the Court is prepared to begin taking pleas in that manner.
        The parties will of course proceed in whatever manner the Court directs. Among other things,
options presumably include setting a date for a plea, or setting a date for the parties to report again to
the Court.
         If there is to be any delay owing to the coronavirus shutdown, the parties jointly request that
time be excluded. We respectfully submit that such time is properly excludable pursuant to 18 U.S.C. §
3161(h)(7), because such an exclusion of time would best serve the ends of justice and outweigh the best
interest of the public and the defendants in a speedy trial.

 A Plea Hearing is hereby scheduled for
 September 14, 2020 at 12:00PM in Courtroom 15C.
                                                           Respectfully submitted,
 The Court, by consent of parties, excludes time from
 July 23, 2020 to September 14, 2020, pursuant to 18       AUDREY STRAUSS
 U.S.C. §3161(h)(7), because such an exclusion of time     Acting United States Attorney
 would best serve the ends of justice and outweigh the
 best interest of the public and the defendant in a    By:    S/
 speedy trial.                                             David Raymond Lewis
       7/23/2020
                                                         Stanley J. Okula
                                                         Assistant United States Attorneys
                                                         (646) 787-5645
cc:     Alex Spiro, Esq. (by ECF & email)
